Citation Nr: 1534007	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disorder (claimed as a neck condition), to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran submitted a notice of disagreement (NOD) in December 2011, a statement of the case (SOC) was issued November 2012, and a VA Form 9 was received in December 2012.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's cervical spine disorder is causally or etiologically due to service.

CONCLUSION OF LAW

Service connection for a cervical spine disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. Service Connection 

The Veteran seeks entitlement to service connection for a cervical spine disorder (claimed as a neck condition), to include as secondary to a service-connected lumbar spine disability.  See December 2012 VA form 9.  The Veteran asserts that he has had pain in his neck "ever since I hurt my back."  Id., see also April 2015 Board hearing transcript, p. 4.  For the following reasons, the Board finds that service connection is warranted.

A. Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown , 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

B. Facts & Analysis

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  In this regard, VA and private medical records identify that the Veteran has current diagnoses of neuritis, stenosis and osteoarthritis of the cervical spine.  See May 2015 VAMC Physical Medicine Rehab Consult ("osteoarthritis at multiple joints secondary to cervical spine stenosis.")  VA medical treatment records indicate that the Veteran underwent an MRI in June 2009 which demonstrated "advanced degenerative changes of the cervical spine."  See June 2009 VAMC MRI.  Both VA and private medical records demonstrate that the Veteran has sought treatment for his neck disorders on a continual basis throughout the appeal period, including the receipt of epidural steroid injections for his cervical neuritis.  See February 2010 Affinity Clinic.  Therefore, the Board finds that the first element of Shedden, the existence of a current disability, is satisfied. 

Next, under Shedden, the Veteran must have endured an in-service injury or event.  In the instant case, service records were reviewed.  The Veteran's treatment records indicate he suffered an in-service injury to his back in September 1978.  See September 1978 chronological record of medical care.  At the time, an impression of "pulled muscle in back was noted."  Id.  In June 1979, the Veteran sought treatment for lower back pain which was "spreading."  Id.  Moreover, the Veteran has asserted that his "constant neck and upper back pain... symptoms have been prese[n]t since 1978 [sic]."  See November 2008 Phoebe Putney Memorial Hospital Pain Management; see also April 2015 Board hearing, p.4.  The Board finds the Veteran's statements to be credible, as they are consistent with the available medical evidence of record.  As such, the Board concedes that the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current diagnosis of multiple cervical spine disorders, as such is shown by the VA and private medical records of evidence, including the July 2011 VA examination.  See July 2011 VA examination ("Veteran has cervical strain and degenerative disease of the cervical spine.")  Further, based on the Veteran's service treatment records and his lay testimony, it has been conceded that he suffered an in-service injury.  What remains necessary to substantiate his claim is competent evidence of a nexus between the cervical spine disorders and the active duty accident.  

Regarding this question, the evidence of record demonstrates that both VA and private treating physicians have concluded that there exists a positive medical nexus.  While receiving pain management therapy in 2008 from a private medical facility, the physician commented upon the origin of the Veteran's "multilevel degenerative disc disease of the cervical spine."  See November 2008 Phoebe Putney Memorial Hospital Pain Management.  The physician opined that the Veteran's "lower back symptoms derive from the same etiology."  Id.  As the Veteran contends that his cervical spine symptoms are derived from the same incident as his service-connected lumbar spine disability, the Board considers this physician's statement as a positive nexus opinion relating the same etiology to the cervical and lumbar disabilities.  See November 2010 Report of General Information ("the Veteran stated that he hurt his back and neck at the same time while on active duty.")

VA medical records also indicate a positive medical nexus between the Veteran's in-service injury and his current diagnosis.  Recently, the Veteran related the events of the September 1978 incident to his VA treating physician.  See May 2015 VAMC Physical Medicine Rehab Consult.  After speaking with the Veteran, conducting an examination, and reviewing the MRI of the Veteran's neck and back, the VA physician opined that it is "more likely than not that his neck pain and osteoarthritis is secondary to the accident during his military service."  Id.  

However, the Board notes the negative nexus opinion provided by a July 2011 VA examination.  See July 2011 VA examination.  The examiner concluded that "the current neck condition is not caused by or a result of his service-connected lumbar disc disease."  Id.  Specifically, the examiner noted that a review of medical literature does not correlate a relationship between lumbar degenerative disc disease of the L4-5, L5-S1, and L1-L2 areas and the cervical area.  Id.  ("pain distribution due to this problem could possibly involve areas of the lower extremities and NOT the cervical area.")  While the Board may consider this opinion probative regarding a discussion of secondary service connection to the lumbar disability itself, the Board notes that this July 2011 opinion is notably silent as to the Veteran's contention of the direct relationship between his September 1978 in-service injury and his current diagnoses.  Moreover, the Board notes that VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet App 60 (1993).  Here, as noted above and discussed in the two positive nexus opinions, the Veteran has asserted on multiple occasions that his current neck problems are the result of the active duty accident, and are not a function of his lumbar disability symptoms.  See Board hearing transcript, p. 4.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current cervical spine disorder is etiologically related to his military service.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for a cervical spine disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


